Citation Nr: 1514967	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  08-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy. 

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) greater than 30 percent for the entire period of time on appeal. 

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU).

6.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim for service connection for degenerative disk L4-L5-S1.

7.  Whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim for service connection for a low back strain.
REPRESENTATION

Veteran represented by:	Christopher Loiacono, National Veterans Disability Advocates, LLC


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970 with additional service in the reserves. 

This matter comes to the Board of Veterans' Appeals (Board) from July 2007 and December 2013 rating decisions of the VA RO in Denver, Colorado. 

In May 2013, a Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ); the transcript is of record.  At the Board hearing, the Veteran testified that he was withdrawing his claim for service connection for coronary artery disease. 

In a September 2013 determination, the Board granted an increased rating of 30 percent prior to November 17, 2011, and denied a claim for an evaluation in excess of 30 percent for any period of time on appeal for service-connected PTSD.  The Veteran appealed the Board's decision with respect to the issue of entitlement to an evaluation in excess of 30 percent for the full appeal period to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued an order granting a joint motion for partial remand (JMPR) of the appeal of the issue to the Board.  The appeal has been returned to the Board for action consistent with the April 2014 JMPR and Court order. 

The September 2013 Board decision also denied service connection for right ear hearing loss, but the Veteran did not appeal that determination to the Court.

The September 2013 Board decision also remanded the claims of entitlement to service connection for tinnitus, diabetes mellitus, and peripheral neuropathy, and entitlement to TDIU.  Unfortunately, those claims are not yet ready for appellate disposition, and they are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

Since the Board's 2013 decision, the RO also considered claims to reopen the Veteran's previously denied claims for service connection for degenerative disk L4-L5-S1 and a low back strain.  As discussed in more detail below, a notice of disagreement has been filed, and these issues are also addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The Board notes that additional medical evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  However, the representative indicated in October 2014 and in February 2015 that he wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304. 

The issues of entitlement to service connection for lung cancer, a bilateral leg disability, organ problems related to agent orange exposure, kidney cancer, and blood and circulatory dysfunction; entitlement to an increased rating for service-connected left ear hearing loss; and whether new and material evidence has been submitted sufficient to reopen the previously denied claim of service connection for right ear hearing loss have been raised by the record in May 2014 and August 2014 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The Veteran's overall psychiatric disability picture encompasses occupational and social impairment with occasional decrease in work efficiency.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent rating for PTSD for any period of time on appeal have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159 and 3.326(a) (2014). 

A July 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2004).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The JMPR did not identify any deficiencies in notice.

In Bryant v. Shinseki, the Court of held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the May 2013 Board hearing, the VLJ identified and fully explained the issues on appeal, and asked questions focused on the elements of service connection and increased rating needed to substantiate the Veteran's claims.  Furthermore, the VLJ specifically questioned the Veteran regarding outstanding and potentially pertinent records that may have been overlooked, and suggested that such records be obtained.  The outstanding potential records identified by the Veteran at the hearing are addressed in the remand section below.  The record was held open for 60 days after the hearing during which time the Veteran submitted additional private medical evidence, with waiver.  The Veteran was assisted at the hearing by his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing, as to the issues decided at this time.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The claims file contains records of pertinent VA mental health treatment.  There is no indication that additional medical treatment records would contain information not already in the claims file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The JMPR did not identify any deficiencies in the duty to assist.

VA examinations were conducted in February 2007, March 2009, and November 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  These examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.  There have also been no allegations of or evidence suggesting a worsening of the Veteran's PTSD, such that another examination is needed.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issues decided at this time, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  All psychiatric disabilities are evaluated together regardless of the diagnoses. 

Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A disability rating of 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A disability rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown , 8 Vet. App. 240, 243 (1995). 

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  Id. 

A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  Id. 

A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

[Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  This claim was clearly received by VA prior to August 4, 2014, and was not pending before the AOJ on or after August 4, 2014.  As such, the Board finds it appropriate to continue to evaluate the Veteran's claim under the DSM-IV, despite the recent updates.]

There were multiple VA examinations and the Veteran has received VA mental health treatment during the appeal period.  The Veteran filed his claim for an increased rating in June 2006. 

In February 2007, a VA examination was conducted.  The Veteran reported that he spends most of his day trying to make a buck.  He denied difficulties completing his activities of daily living.  The Veteran reported that "I should probably work but I can't my back is jacked up. I'd just rather stay home. I isolate myself."  He reported that he never really had friends and could not remember the last time he socialized with friends.  When asked, the Veteran described his symptoms vaguely and frequently changed the subject.  He stated that he had been avoiding things that he had to deal with later problems.  The Veteran described himself as a loner and that he works on trying to avoid conflict.  He reported becoming irritable when watching the news.  The Veteran reported sleep problems for which he takes Tylenol PM, and without which he would be unable to sleep.  He reported frequent napping.  The Veteran reported experiencing disturbing dreams related to a conflict of some sort.  He denied symptoms of anxiety, suicidal ideation and homicidal ideation.  The Veteran denied intrusive thoughts and reported that now that he has grandchildren he tries to make life easier. 

The VA examiner noted that the Veteran appeared on time and in dirty pants.  His speech was slow but at normal tone and volume.  The Veteran's affect was reactive and mood congruent.  His mood was euthymic; his thought processes were tangential and vague.  No evidence of hallucinations, delusions, obsessions, compulsions or phobias were observed.  His judgment was fair and insight was poor.  The examiner opined that the Veteran's current symptoms did not meet the criteria for PTSD as he was unable to identify symptoms of PTSD and denied experiencing intrusive thoughts.  He did appear to isolate himself socially, to experience conflicts in the workplace, experience disturbed sleep and irritability.  His symptoms did not appear to be related to combat and are not severe or frequent enough to warrant a clinical diagnosis at this time.  The examiner noted a GAF score of 70. 

In November 2007, the Veteran reported for treatment and presented with problems dealing with nightmares of traumatic events, intrusive thoughts of the same, flashbacks, hyper arousal, hyper vigilance, startle reaction, isolating, numbing, and loss of interest.  He was observed to by dysthymic and flat, casually dressed and unkempt.  He denied suicidal or homicidal ideation.  The provider noted a GAF of 50. 

In January 2008, the Veteran reported specific intrusive thoughts and flashbacks from Vietnam.  He appeared alert and oriented, cooperative with logical and goal oriented thought process, and neatly groomed.  The provider noted a GAF of 45 and labeled his condition as "PTSD, Chronic, Moderate to Severe."  In February 2008 he reported that his thoughts of traumatic events were vivid and he had trouble sleeping.  He continued to isolate himself and only socialized through his wife.  The provider noted a GAF 45. 

In April 2008, the Veteran was evaluated by a medical doctor.  He reported similar symptoms of nightmares, intrusive thoughts and difficulty sleeping with some irritability.  He reported his mood was "not bad most of the time".  The Veteran reported sleeping 8-9 hours a night and no guilt or problems concentrating.  He reported thinking that he might be better off dead but never had any attempts or plans, and no homicidal intent or attempts.  The medical doctor found the Veteran had "very vague" PTSD symptoms and wasn't really endorsing depression or irritability but was hypervigilant with a GAF of 60. 

In May 2008, the Veteran indicated that he was feeling less depressed and the provider noted a GAF score of 55. 

In March 2009, a VA examination was conducted.  The Veteran reported living alone but spending his days helping his children by babysitting his grandchildren and tearing down an old house on the farm.  He rarely cooks for himself, and showers two to three times per week, and does not clean his house.  The Veteran reported having a few friends that he sees once a week "but I kind of avoid them."  He reported being depressed sometimes.  He did not know the symptoms of PTSD and had difficulty identifying symptoms.  The Veteran was tearful when reporting stating that he was "kind of a cry baby."  He reported suicidal ideation as recently as two days prior, but denied any attempts but also stated that he took risks.  The Veteran denied any plans or intent, and denied homicidal ideation. 

The Veteran appeared on time in clean clothing, unshaven with mild body odor.  No other hygiene deficits were observed.  His speech was slow but normal in tone and volume without pressure.  The Veteran's affect was depressed.  He was tearful and his energy was low.  His mood was depressed.  The Veteran's thought processes were goal directed and judgment was fair.  He appeared lethargic and reported low energy, negative thoughts and guilt and tearfulness.  He was grieving the loss of his wife.  The Veteran's symptoms appeared to be mildly impacting his functioning.  His symptoms appear to meet the criteria for major depressive disorder due to loss of his wife.  He did have some guilty feelings about behavior in Vietnam but not enough symptoms to warrant a clinical diagnosis of PTSD.  The examiner diagnosed major depressive disorder with GAF of 63. 

A psychological impairment questionnaire was completed by the Veteran's treating mental health therapist and signed off on by a family doctor (Dr. SV) in January 2011.  The questionnaire diagnosed PTSD with current GAF of 45 and the lowest and highest GAF in the past year also being 45.  The following clinical findings were 'checked': deficiency in family relations, deficiencies in work, depression affecting ability to function independently, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, deficiencies in mood, and intrusive recollections of traumatic experience, inability to establish and maintain effective relationships.  The Veteran was noted to be markedly limited in almost all mental activities. 

In November 2011, a VA examination was conducted.  The Veteran reported retiring seven years prior from working in a state prison.  The Veteran reported living alone, but he visits his grandchildren and children as they do not like his house.  He reported attending church and that he will go to Wal-Mart with his grandchildren.  He gets up at five thirty in the morning and runs errands.  He also checks with a job service as he is trying to find employment and would like to work, but it is difficult with his multiple health problems.  He indicated that he would like to teach.  He stated that he enjoys hunting, fishing and hiking. 

The Veteran reported having fitful sleep but not remembering his dreams and waking up in a sweat.  He reported avoiding talking about his experiences and trying not to think about it.  The Veteran reported feeling detached from others and that he does not have friends because they will take advantage of you.  He indicated he did not have much to look forward to.  The Veteran averaged 5 to 6 hours of sleep.  He reported not being in current treatment for his condition with his last session in June 2011.  The Veteran was not taking any medication and denied suicidal and homicidal tendencies. 

The examiner noted that it was questionable if the Veteran is able to maintain activities of daily living due to his poor personal hygiene as observed.  The examiner found that social functioning was impaired by lack of social interest and lack of involvement in social activities.  Employment was noted to be not impacted due to psychological issues but due to health problems.  The examiner diagnosed PTSD with GAF of 58 to 60 and noted the severity to be occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally satisfactory functioning.  He was noted to have difficulties with self-care, avoidance and isolation.  Symptoms were severe enough to require continuous treatment; however, he was not currently in treatment. 

A May 2013 private psychological disability examination report was submitted.  The private psychologist, JR, reported reviewing the Veteran's records and conducting a clinical interview with one mental status examination over the telephone.  The Veteran reported being last employed in 2004 at the Department of Corrections.  He reported feeling overwhelmed by the pressures and demands of work but he had held the job for 17 years after which time he retired.  He reported that he has applied for other jobs since this time, but he has remained out of work as he has been unable to find employment.  JR found the Veteran to be oriented to person, place and time.  There was no evidence of formal thought disorder, hallucinations, delusions or any florid or major underlying psychopathology and thought processes were normal. 

JR reported that the Veteran endorsed 24 of the 32 potential symptoms of the mental health symptoms checklist including general nervousness; tension; excessively watchful and overly cautious; anxiety/fear; bad or troubling dreams/nightmares; sleep disturbance; feeling weak and fatigued; concentration problems; forgetfulness; irritability/impatience/arguments with others; tendency to withdraw/isolate self; sad mood/depressed/crying spells; sensitivity to noise; recurrent thoughts/dwelling ruminations; avoidance of situations; flashbacks; increased distractibility; hopelessness about the future; persistent worries that something bad will happen; frightening thoughts and images; anger or irritability for no particular reason; loss of interest or pleasure in common activities; increased appetite and feeling apathetic/no motivation.

He concluded that the Veteran is suffering from moderate to marked psychological psychiatric disability and based on history, examination and review of records, he has PTSD with functioning permanently impaired by depression and anxiety, flashbacks, and maladaptive social behaviors.  JR diagnosed the Veteran with PTSD with moderate psychosocial stressors and a GAF of 50.  JR found the Veteran was psychologically impaired to the extent that he should not presently attempt a return to the workforce, as psychoactive medications are needed to further stabilize the dysfunctional symptoms.  Employment would require vocational training and a supportive work environment.  He concluded that the Veteran's condition had a moderately to markedly negative effect on his ability to perform full time independent work in a competitive work setting.  JR opined that eventually, with psychological care and appropriate psychoactive medications, he would be capable of limited low stress work placement in a supported sheltered supervised work setting.  He noted that the Veteran's overall ability to remember and understand instructions was unimpaired, his ability to concentrate and sustain persistence of work tasks was moderately impaired, and his overall ability to deal with the stresses of work was moderately to markedly impaired.  JR recommended that the Veteran is in need of ongoing psychotherapy and psychotropic medications to afford progress towards psychiatric and psychological stability.

During February and March 2014 VA outpatient visits, the Veteran's complaints included continued nightmares of his Vietnam experiences, and he reported that he was having an easier time coping with his symptoms of depression now that he was off medications.  He reported trouble sleeping and bouts of anger sometimes.  During both visits, the Veteran actively and appropriately engaged with the clinician.  He was alert and attentive to the therapeutic process.  His language and speech was of normal rate, rhythm and content, and he had appropriate cognitive functioning.  He was logical and linear in his thought process, and was orientated to person, place, and time.  His mood was congruent with his affect and presentation during this visit.  He also demonstrated appropriate insight, good judgment, and an intact ability to recall and access memory when requested to do so.   He denied any suicidal/homicidal ideations at this time.

The Board finds that during the entire time period on appeal the Veteran's overall psychiatric disability picture encompasses occupational and social impairment with occasional decrease in work efficiency, which is consistent with a 30 percent rating. 

The Veteran's PTSD symptoms do not warrant a higher 50 percent rating, as the overall disability picture does not encompass consistent symptoms of occupational and social impairment with reduced reliability and productivity. 

The Veteran's symptoms do cause some social impairment.  However, they are not of the frequency, severity, and duration of a 50 percent rating.  Notably the Veteran is involved with his children and grandchildren - including frequently watching them.  He attends church weekly, runs daily errands and searches for employment.  He took a vacation with his grandchildren.  In November 2010, he reported attending a gun show and visiting his daughter at the Air Force Base. 

The Board concludes that the Veteran's symptoms also cause occasional decrease in work efficiency.  Although the May 2013 private psychologist, JR, found the Veteran was psychologically impaired to the extent that he should not presently attempt a return to the workforce, other evidence of record does not support this conclusion.  JR stated the Veteran's condition had a moderately to markedly negative effect on his ability to perform full time independent work in a competitive work setting.  JR did opine that, with psychological care and appropriate psychoactive medications, he would be capable of limited low stress work placement.  However, JR also noted that the Veteran's ability to remember and understand instructions was unimpaired, and his ability to concentrate and sustain persistence of work tasks was only moderately impaired, but his ability to deal with stresses of work was moderately to markedly impaired.  He also noted that the future employment would require vocational training. 

The Board notes that the Veteran is not currently working but, as the Veteran himself has reported, this is because he retired from his prior job in 2004 and has not been able to find work yet although he is actively looking.  He has also reported that a large impediment to him working has been his back problem.  The November 2011 VA examiner found that the Veteran's employment was not impacted by his psychological problems but due to his other (physical) health problems.  The same examiner also concluded that the Veteran had only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that he had generally satisfactory functioning.  The Veteran even told the May 2013 private psychologist that he was not currently working because he had not found a job yet, not that he was unable to work because of his psychiatric symptoms. 

The Veteran's other symptoms are not of the frequency, severity or duration to cause the level of impairment encompassed in the 50 percent rating.  In February 2007, his judgment was observed to be fair but insight poor.  In April 2008, he reported no problems concentrating.  At the March 2009 VA examination, although the Veteran's symptomatology was worse - a depressed mood and affect -as he was grieving the loss of his wife, the VA examiner still noted that his symptoms only mildly impacted his functioning.  The May 2013 private psychologist found the Veteran's memory to be unimpaired and only mild impairment of his ability to understand and follow directions.  In a February 2014 VA treatment record, it was noted that he demonstrated no problems with speech, thought process, orientation, insight, judgment, or memory.  In a March 2014 VA treatment record, the Veteran reported that he was having an easier time coping with his symptoms of depression, and he again demonstrated no problems with speech, thought process, orientation, insight, judgment, or memory.   

The basis of the JMPR was to provide additional reasons and bases as to the GAF scores.  In the prior decision, the Board had discounted the probative value of certain GAF scores in the record.  At various times there have been GAF scores of 45, and a GAF score of 45 is indicative of serious symptoms and impairment.  However, the Board notes that the Veteran was assigned much higher GAF scores of 58-60, 60, 63, and 70, which are indicative of moderate or mild symptoms and impairment, on several other occasions during the period of time on appeal.  See VA examination reports, February 2007, March 2009, and November 2011; VA treatment record, April 2008.  Therefore, the recorded GAF scores do not consistently reflect that the Veteran's PTSD manifested with serious symptoms and impairment.

Moreover, serious symptoms to support a score of 45 are not described in the symptomatology.  Upon review of all pertinent medical evidence, the Board finds that there are no signs of severe symptoms.  A few times the Veteran did report on occasion thinking he would be better off dead, but he is not consistently thinking about it and is not preoccupied with it.  He denied any plans or attempts.  The Veteran does not have any obsessional rituals or habits.  He was married until his wife died in 2008.  He attends church and visits family.  The Veteran has reported being unable to keep a job, but providers have consistently noted that the impediment to him finding a job was his health problems, not his psychological disability.  The Board notes that GAF scores are but one factor to consider when determining the Veteran's overall level of impairment, and, in this case, a GAF score of 45 is simply inconsistent with the symptomatology documented in the medical evidence of record.  The Board is entitled to weigh the GAF score with all the other evidence, and, here, the symptomatology reported, even in the medical records reflecting a GAF score of 45, simply do not support a higher rating. 

As a general matter the Board must consider whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the specific rating for a psychiatric disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report experiencing intrusive thoughts, nightmares and difficulty sleeping, as those are things he experiences through his five senses.  He is not competent to provide objective observations of his condition as have been provided by medical professionals. 

The Board has considered the level of impairment the Veteran's symptoms, to include the frequency, severity, and duration, cause in the areas of social and occupational impairment and finds that they do not cause the level of impairment of a 50 percent rating. 

At no point during the time period on appeal is a rating higher than 30 percent for PTSD warranted. 

Extraschedular

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected PTSD is contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for this service-connected disability.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to an increased rating for PTSD greater than 30 percent for the entire period of time on appeal is denied.


REMAND

Additional development is needed prior to the adjudication of the remaining claims on appeal. 

Specifically, in September 2013, the Board remanded the issues of entitlement to service connection for tinnitus, diabetes mellitus, and peripheral neuropathy, and entitlement to TDIU for further development.  After all requested development was completed, the Board requested that, if the benefits sought remain denied, the AOJ issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond before returning the case to the Board for further appellate review, if otherwise in order.

The RO has been in the process of developing the remanded claims, but the Veteran's paper file was sent to the Board because of the JMPR on the above issue.  Therefore, the RO has not had a chance to issue the appropriate SSOC.  As such, the Board finds that these issues should be remanded once again in order to comply with all directives found in the September 2013 Board determination.

Additionally, in a December 2013 rating decision, the RO denied the Veteran's applications to reopen his previously denied claims for service connection for degenerative disk disease L4-L5-S1 and for a low back strain.  In April 2014 and in August 2014, the Veteran submitted a notice of disagreement (NOD) with this decision.  The Veteran has not been afforded a statement of the case (SOC) addressing these issues.  Therefore, the claims must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a SOC as to the issues of whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims for service connection for degenerative disk L4-L5-S1 and for a low back strain.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed with respect to these issues, the claims must not be certified to the Board.

2. Ensure compliance with all directives found in the September 2013 Board determination.

3. If the claims for entitlement to service connection for tinnitus, diabetes mellitus, and peripheral neuropathy, and entitlement to TDIU remain denied, issue an appropriate SSOC pertaining to these issues and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran until further notice.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


